Title: From Thomas Jefferson to Duler, 8 December 1786
From: Jefferson, Thomas
To: Duler, Jean Baptiste



Sir
Paris Dec. 8. 1786.

The circumstance had escaped me of my having had the honor  of being made known to you by Mr. Walker at Charlottesville. However I should not have been the less ready, had it been in my power, to have aided you in procuring emploiment in some bureau here. But a stranger as I am, unconnected and unacquainted, my sollicitations on your behalf would be as ineffectual as improper. I should have been happy to have been able to render you this service, as I am sincerely concerned at the circumstance which has placed you in need of it.
As to the paper money in your hands, the states have not yet been able to take final arrangements for it’s redemption. But as soon as they shall have got their finances into some order, they will surely pay for it what it was worth in silver at the time you received it, with an interest. The interest on Loan office certificates is I think paid annually in all the states; and in some of them they have begun to make paiments of the principal. These matters are managed for foreigners by the Consul of their nation in America, where they have not a private friend to attend for them. I have the honour to be with much respect Sir your most obedt. humble servt.,

Th: Jefferson

